           Case 4:20-cv-00098-BMM Document 6 Filed 10/30/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 WESTERN ORGANIZATION OF
 RESOURCE COUNCILS,
                                                   CV 20-98-GF-BMM
 Plaintiffs,

 v.                                                      ORDER

 DAN BROUILLETTE, et al.,

 Defendants.

      Plaintiff has moved for an order allowing Travis Annatoyn, Esq., to appear

pro hac vice in this case with Shiloh Hernandez, Esq. designated as local counsel

Mr. Annatoyn’s application appears to be in compliance with L.R. 83.1(d).

      ORDERED:

      Plaintiff’s motion to allow Mr. Annatoyn to appear on it’s behalf (Doc. 3) is

GRANTED, subject to the following conditions:

      1.       Local counsel shall exercise the responsibilities required by

L.R. 83.1(d)(5) and must be designated as lead counsel or as co-lead counsel with

Mr. Annatoyn;

      2.       Mr. Annatoyn must do his own work. He must do his own writing,
           Case 4:20-cv-00098-BMM Document 6 Filed 10/30/20 Page 2 of 2



sign his own pleadings, motions, briefs and other documents served or filed by

him, and, if designated co-lead counsel, must appear and participate personally in

all proceedings before the Court;

      3.      Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.      Admission is personal to Mr. Annatoyn.

      IT IS FURTHER ORDERED that:

      Mr. Annatoyn shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of his admission under the terms set forth

above.
      DATED this 30th day of October, 2020.




                                         -2-
